I agree that the prisoner should be discharged in this case under the State Constitution *Page 664 
and laws. Both "possession" and "transportation" are made offenses under the State statute. [R.S. 1919, sec. 6588; Laws 1921, p. 414.] As to whether there may be separate liabilities under both Federal and State laws, it is not necessary for an opinion in this case. In fact the relationship of those two laws are really immaterial, under the pleadings and facts. Under our State law and our Constitution, witness had the right to claim his immunity from testifying. As long as our State law makes "possession" and "transportation" crimes, and grants no immunity, such as is granted in Volstead Act, 41 Stat. at Large, p. 317, sec. 30, witnesses before state tribunals, as was petitioner here, are entitled to claim then constitutional privilege as to the giving of any evidence which would form part or a link of a chain of circumstances which would tend to prove either offense. The mere purchase of the intoxicant would be a link in the chain of either offense. Higbee, D.E. Blair, Walker and James T.Blair, JJ., concur in these views; Higbee, J., concurring in both opinions.